     Case 1:14-cr-00227-DAD-BAM Document 61 Filed 03/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        No. 1:14-cr-00227-DAD-BAM
12
                        Plaintiff,
13          v.                                        ORDER REFERRING MOTION SEEKING
                                                      FIRST STEP ACT RELIEF TO FEDERAL
14   LUIS FERNANDO DE LA                              DEFENDER’S OFFICE
     ROCHA-CARLON,
15                                                    (Doc. No. 58)
                        Defendant.
16

17

18          On August 29, 2016, defendant Luis Fernando De La Rocha-Carlon was sentenced to a

19   term of imprisonment in this action. (Doc. Nos. 49, 50.) On February 26, 2021, defendant filed a

20   pro se motion for compassionate release pursuant to the First Step Act and 18 U.S.C.

21   § 3582(c)(1)(A). (Doc. No. 58.)

22          Pursuant to General Order No. 595, the Federal Defender’s Office (“FDO”) is appointed

23   to represent defendant in conjunction with the motion for compassionate release. The FDO shall

24   have 60 days from the date of this order to file a supplement to defendant’s pro se motion or to

25   notify the court and the government it does not intend to file a supplement. Thereafter, absent

26   further order of the court amending the deadlines, the government shall have 30 days from the

27   date of the FDO’s filing to file a response to defendant’s motion. Any reply shall be filed within

28   fifteen days of the filing of any response by the government.
                                                      1
     Case 1:14-cr-00227-DAD-BAM Document 61 Filed 03/02/21 Page 2 of 2


 1          The Clerk of the Court is directed to include Assistant Federal Defenders Ann McClintock

 2   (Ann_McClintock@fd.org) and Carolyn Wiggin (Carolyn_Wiggin@fd.org) in the CM/ECF’s

 3   Notice of Electronic Filing in this action.

 4   IT IS SO ORDERED.
 5
        Dated:     March 1, 2021
 6                                                     UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
